Title: To James Madison from John Elmslie, Jr., 29 March 1802 (Abstract)
From: Elmslie, John, Jr.
To: Madison, James


29 March 1802, Cape Town, Cape of Good Hope. Has supplied the American merchant ship Equator with a mast, which he procured in lieu of a spare foreyard left behind by Captain Preble of the Essex. Encloses a promissory note [not found] from the master of the Equator to pay the secretary of the navy “what ever sum may be assessed for the value of the same.” Also encloses a copy of a protest left by the chief officer of the Philadelphia ship Asia, “who was forcibly detained with two Boys belonging to said ship, with the boat, logbook & other papers by Capt. Nicols commander of the English whaler Walker of London.” On the Walker’s arrival in Table Bay, Elmslie represented the matter to acting governor Dundas and requested the release of the chief officer, Peter Sutter, and the two boys. They were released, but the boat and papers were detained.
“As the Cape of Good Hope is likely by the preliminaries of Peace to change masters; It may not be improper just to hint, the advantage which the Citizens of America trading to the east of the Cape would derive from being permitted to touch at the Cape in order to refresh and in case of distress to refit, with liberty to dispose of so much of their cargoes as is necessary to defray their expences.”
 

   
   RC (DNA: RG 59, CD, Cape Town, vol. 1); enclosure (DNA: RG 76, British Spoliations, 1794–1824, Ship “Asia”). RC 4 pp.; docketed by Brent as received 9 June. For surviving enclosure, see n. 1.



   
   The enclosed copy of Peter Sutter’s affidavit of 5 Mar. 1802 (18 pp.) is accompanied by a statement signed by Elmslie, 8 Mar. 1802, that Sutter “was sworn to the truth of the aforegoing Declaration Before me.” The affidavit gives a lengthier version of the events described in Jacob Peterson to JM, 13 Apr. 1802. JM forwarded both documents to Rufus King, 23 July 1802 (second letter).



   
   A full transcription of this document has been added to the digital edition.

